internal_revenue_service number release date index number --------------------- -------------------------- -------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-102494-09 date date legend x state a b dear ------------- -------------------------- ----------------------- ------------- ---- ---- this letter responds to your letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts based on representations contained in the ruling_request x a state limited_partnership is a publicly_traded_partnership as defined by sec_7704 x has not elected to be taxed as an association for federal_income_tax purposes x through various partnerships and disregarded entities owns and operates a group of refineries and terminal facilities involved in the production and marketing of straight-run and modified asphalt in the production of modified asphalt straight-run asphalt is blended with non-petroleum based additives to increase certain performance characteristics of the asphalt as required by x’s customers overall the various types of modified asphalt produced by x contains between a - b percent of non-petroleum based additives with the remainder comprising straight-run asphalt plr-102494-09 x markets straight-run and modified asphalt products to federal state and local governments and to commercial users for road construction paving roofing and other asphalt-related applications law and analysis sec_7704 enacted by the revenue_act_of_1987 pub law no the act provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the natural_resources exception the conference_report accompanying the act in discussing the type of qualifying_income described in sec_7704 states as follows income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined plr-102494-09 petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products e g gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b conclusion based solely on the facts submitted and representations made we conclude that income derived by x in the production of straight-run and modified asphalt will constitute qualifying_income under sec_7704 additionally we conclude that income earned by x from the marketing and distribution of the modified asphalt produced by x excluding income earned from marketing minerals and natural_resources to end users at the retail level will also constitute qualifying_income under sec_7704 except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether the percent gross_income requirement of sec_7704 is met the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter will be sent to x's authorized representative sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter copy for sec_6110 purposes cc
